Citation Nr: 0732294	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of lacerations to the index, middle, and ring 
fingers of the left hand.



REPRESENTATION

The veteran represented by:  Pennsylvania Department of 
Military and Veterans  
		Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and F.C.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and a 
left hand disability and assigned 30 percent and 10 percent 
ratings, respectively.  The veteran appealed requesting 
higher initial ratings.  In August 2007, he testified at a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2006, the veteran submitted a copy of an award letter 
for disability benefits from the Social Security 
Administration (SSA).  At the August 2007 hearing, he said 
that he was receiving disability benefits, at least in part, 
for PTSD (Hearing Tr., pg. 3).  VA has a duty to obtain 
records pertaining to this application in connection with 
both issues currently on appeal.  38 U.S.C.A. §  5103A (West 
2002); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Since 
it does not appear that these records have been requested or 
obtained, a remand is required.  

In addition, at the August 2007 hearing, the veteran 
testified that his PTSD symptoms had gotten worse since the 
most recent VA examination, which was conducted in October 
2005 (pg. 4).  An October 2006 statement submitted by Dr. 
Schwabenbauer and a Readjustment Counseling Therapist 
indicates the veteran's symptoms had intensified in severity 
and frequency.  A new examination is required where there is 
evidence that the disability has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  So a remand is required so that another VA 
examination can be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

2.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his PTSD.

The examiner should indicate how the 
symptoms attributable to the PTSD affect 
the veteran both occupationally and 
socially in terms of the applicable rating 
criteria.  This includes providing a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  And explain what the assigned 
score means.  Discuss the rationale for the 
opinion.

It is imperative that the examiner have 
access to and reviews the claims folder for 
the veteran's pertinent medical history. 

3.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

